internal_revenue_service number info release date index no jun the honorable mark foley member u s house of representatives pga boulevard suite palm beach gardens fl attention steve martino dear congressman foley this letter responds to your inquiry dated date on behalf of your constituent asks for information about the taxes shown on his local and long distance telephone bills sec_4251 of the internal_revenue_code imposes a percent excise_tax on amounts paid for local and toll_telephone_service the tax is shown as federal tax on the local telephone bill and as taxes federal on the long distance bill the other taxes shown on the bills are imposed by the state or county the state the county or the telephone service provider can provide your constituent with information about those taxes i hope this information is helpful to you in responding to your constituent if you have any questions please contact me or sincerely paul f kugler assistant chief_counsel passthroughs and special industries
